              Case 4:17-cv-40011-TSH Document 65 Filed 10/24/18 Page 1 of 3
                         The Commonwealth of Massachusetts
                               Department of Revenue
                             Resolution Division – Litigation Bureau
                                     100 Cambridge Street, 7th Floor
MICHAEL J. HEFFERNAN                        P.O. Box 9565
    COMMISSIONER
                                        Boston, MA 02114-9565
  KEVIN W. BROWN
   GENERAL COUNSEL




                                                   October 24, 2018


 Mr. Robert M. Farrell, Clerk
 United States District Court
 John Joseph Moakley U.S. Courthouse
 One Courthouse Way, Suite 2300
 Boston, Massachusetts 02210

 Re:     United States of America v. David L. Toppin, et al.
         United States District Court Civil Action No. 4:17-CV-40011-TSH


 Dear Mr. Farrell:

    Enclosed please find the Defendant, the Commonwealth of Massachusetts Commissioner of
 Revenue’s Assented-To-Motion to Continue Status Conference along with the Certificate of
 Service for filing in the above-entitled action.

         Thank you for your assistance.

                                                          Sincerely,


                                                          /s/ Eileen Ryan McAuliffe
                                                          Eileen Ryan McAuliffe
                                                          BBO No. 435260
                                                          Counsel to the Commissioner
                                                          (617) 626-3217



 ERM/534141
          Case 4:17-cv-40011-TSH Document 65 Filed 10/24/18 Page 2 of 3

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
                              CENTRAL DIVISION
__________________________________________
                                          )
UNITED STATES OF AMERICA,                 ) Case No. 4:17-CV-40011-TSH
                    Plaintiff             )
v.                                        )
DAVID L. TOPPIN,                          )
JENNIFER TOPPIN,                          )
DEUTSCHE BANK NATIONAL TRUST              )
COMPANY, as Trustee for RESIDENTIAL       )
ASSET SECURITIZATION TRUST Series         )
2013-A14, MORTGAGE PASS-THROUGH           )
CERTIFICATES Series 2003-N,               )
UPS CAPITAL BUSINESS CREDIT f/k/a           )
FIRST INTERNATIONAL BANK,                  )
COMMONWEALTH OF MASSACHUSETTS, )
TOWN OF HOLDEN,                            )
TOWN OF AMHERST, and                       )
TOWN OF GARDNER                           )
                  Defendants              )
__________________________________________)
          ASSENTED-TO MOTION TO CONTINUE STATUS CONFERENCE
   The Defendant, the Commonwealth of Massachusetts Commissioner of Revenue (the “Commissioner”)
hereby requests a continuance of the Status Conference scheduled in this action for Thursday, January 10,
2019. The Commissioner, by e-mail, notified all of the parties of record of this request and there has been
no opposition to the request. If it is convenient for the Court a new date for the Status Conference in this
matter is requested for any day from Tuesday, February 5, 2019 through Friday, February 8, 2019.
WHEREFORE, the Commissioner respectfully requests a continuance of the Status Conference
currently scheduled in this matter for Thursday, January 10, 2019.
                                                CHRISTOPHER C. HARDING
                                                COMMISSIONER OF REVENUE
                                                 By his attorney

                                                  /s/ Eileen Ryan McAuliffe
                                                  Eileen Ryan McAuliffe (BBO# 435260)
                                                  Counsel to the Commissioner
                                                  Massachusetts Department of Revenue
                                                  Litigation Bureau - P.O. Box 9565
                                                  100 Cambridge Street, 7th Floor
                                                  Boston, MA 02114-9565
                                                  Phone (617) 626-3217
                                                  mcauliffe@dor.state.ma.us
DATED: October 24, 2018
             Case 4:17-cv-40011-TSH Document 65 Filed 10/24/18 Page 3 of 3

                             CERTIFICATE OF SERVICE


     I, Eileen Ryan McAuliffe, hereby certify that this document filed through
ECF System will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those identified as non-registered
participants on October 24, 2018.




                            /s/ Eileen Ryan McAuliffe
                            Eileen Ryan McAuliffe



Dated: October 24, 2018
ERM/534141
